   Case 2:19-cr-00002-RBS-DEM Document 34 Filed 10/10/19 Page 1 of 1 PageID# 339


                              United States District Court
                                      Eastern District of Virginia

Fernando Galindo                                                                              Mark S. Davis
 Clerk of court                                                                                Chief Judge




                                                  October 8, 2019




    Alan Mark Salsbury
    United States Attorney's Office
    101 W. Main Street, Suite 8000
    Norfolk, Virginia 23510

           Re:     Release of Exhibits: USA v. Ronald A. Villanueva
                   Criminal Number: 2:19cr2




           Pursuant to Local Rule 55,as amended September 1,2000,the following exhibits entered in
    the above case are available for release to Government Counsel:




                            Paper Exhibits from Sentencing Hearing on 7/2/2019



            Please acknowledge receipt of these exhibits on the attached copy of this letter within ten
    (10)days from the above date.



                                                  FERNANDO GALINDO,Clerk of Court

                                                   BY:        /s/

                                                         T. Armstrong,Deputy Clerk




           ure of AUSA)


    Date Exhibits Received




                                            www.vaed.uscourts.gov
 ALEXANDRJA(703)299-2100 ■ NEWPORT NEWS(757)247-0784 ■ NORFOLK(757)222-7205 ■ RICHMOND (804)916-2200
